Exhibit 10.9
SPS COMMERCE, INC.
Non-Statutory Stock Option Agreement
Under the 2010 Equity Incentive Plan (Director)
     SPS Commerce, Inc. (the “Company”), pursuant to its 2010 Equity Incentive
Plan (the “Plan”), hereby grants an Option to purchase shares of the Company’s
common stock to you, the Optionee named below. The terms and conditions of the
Option Award are set forth in this Agreement, consisting of this cover page and
the Option Terms and Conditions on the following pages, and in the Plan document
which is attached.

         
Name of Optionee: **[                                        ]
       
 
       
No. of Shares Covered: **[          ]
      Date of Grant:                      , 20     
 
       
Exercise Price Per Share: $**[          ]
      Expiration Date:                      , 20     
 
       
Vesting and Exercise Schedule:
       
 
       
 
      Portion of Shares as to Which Dates       Option Becomes Vested and
Exercisable

     By signing below, you agree to all of the terms and conditions contained in
this Agreement and in the Plan document, a copy of which is attached. You
acknowledge that you have reviewed these documents and that they set forth the
entire agreement between you and the Company regarding your right to purchase
shares of the Company’s common stock pursuant to this Option.

                  OPTIONEE:       SPS COMMERCE, INC.    
 
               
 
      By:        
 
         
 
   
 
      Title:        
 
         
 
   

 



--------------------------------------------------------------------------------



 



SPS Commerce, Inc.
2010 Equity Incentive Plan
Non-Statutory Stock Option Agreement
Option Terms and Conditions*

1.   Non-Qualified Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code and
will be interpreted accordingly.   2.   Vesting and Exercise Schedule. This
Option will vest and become exercisable as to the number of Shares and on the
dates specified in the Vesting and Exercise Schedule on the cover page to this
Agreement, so long as your Service to the Company does not end. The Vesting and
Exercise Schedule is cumulative, meaning that to the extent the Option has not
already been exercised and has not expired, terminated or been cancelled, you or
the person otherwise entitled to exercise the Option as provided in this
Agreement may at any time purchase all or any portion of the Shares that may
then be purchased under that Schedule.       Notwithstanding the foregoing, if
and to the extent this Option is continued, assumed or replaced in connection
with a Change in Control that constitutes a Corporate Transaction, then this
Option shall immediately become exercisable in full and shall remain exercisable
for one year following the Change in Control.       In addition, vesting and
exercisability of this Option may be accelerated during the term of the Option
under the circumstances described in Section 12(c) of the Plan, and at the
discretion of the Committee in accordance with Section 3(b)(2) of the Plan.   3.
  Expiration. This Option will expire and will no longer be exercisable at 5:00
p.m. Central Time on the earliest of:

  (a)   The expiration date specified on the cover page of this Agreement;    
(b)   Upon your termination of Service for Cause;     (c)   Upon the expiration
of any applicable period specified in Section 6(e) of the Plan or Section 2 of
this Agreement during which this Option may be exercised after your termination
of Service; or     (d)   The date (if any) fixed for termination or surrender of
this Option pursuant to Sections 12(b)(3), (c) or (d) of the Plan.

4.   Service Requirement. Except as otherwise provided in Section 6(e) of the
Plan or Section 2 of this Agreement, this Option may be exercised only while you
continue to provide Service to the Company or any Affiliate, and only if you
have continuously provided such Service since the date this Option was granted.
  5.   Exercise of Option. Subject to Section 4, the vested and exercisable
portion of this Option may be exercised at any time during the Option term by
delivering a written notice of exercise to the Company at its principal
executive office, and by providing for payment of the exercise price of the
Shares being acquired and any related withholding taxes. The notice of exercise,
in the form attached to this Agreement, shall be provided to the Company’s Chief
Financial Officer. The notice

 

*   Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future.

 



--------------------------------------------------------------------------------



 



    shall state the number of Shares to be purchased, and shall be signed by the
person exercising the Option. If you are not the person exercising the Option,
the person submitting the notice also must submit appropriate proof of his/her
right to exercise the Option.   6.   Payment of Exercise Price. When you submit
your notice of exercise, you must include payment of the exercise price of the
Shares being purchased through one or a combination of the following methods:

  (a)   Cash (including personal check, cashier’s check or money order);     (b)
  To the extent permitted by the Committee, by means of a broker-assisted
cashless exercise in which you irrevocably instruct your broker to deliver
proceeds of a sale of all or a portion of the Shares to be issued pursuant to
the exercise to the Company in payment of the exercise price of such Shares; or
    (c)   By delivery to the Company of Shares (by actual delivery or
attestation of ownership in a form approved by the Company) already owned by you
that are not subject to any security interest and that have an aggregate Fair
Market Value on the date of exercise equal to the exercise price of the Shares
being purchased; or     (d)   By authorizing the Company to retain, from the
total number of Shares as to which the Option is being exercised, that number of
Shares having a Fair Market Value on the date of exercise equal to the exercise
price for the total number of Shares as to which the Option is being exercised.

    However, if the Committee determines, in any given circumstance, that
payment of the exercise price with Shares or by authorizing the Company to
retain Shares is undesirable for any reason, you will not be permitted to pay
any portion of the exercise price in that manner.   7.   Withholding Taxes. You
may not exercise this Option in whole or in part unless you make arrangements
acceptable to the Company for payment of any federal, state, local or foreign
withholding taxes that may be due as a result of the exercise of this Option.
You hereby authorize the Company (or any Affiliate) to withhold from payroll or
other amounts payable to you any sums required to satisfy such withholding tax
obligations, and otherwise agree to satisfy such obligations in accordance with
the provisions of Section 14 of the Plan. If you wish to satisfy some or all of
such withholding tax obligations by delivering Shares you already own or by
having the Company retain a portion of the Shares being acquired upon exercise
of the Option, you must make such a request which shall be subject to approval
by the Company. Delivery of Shares upon exercise of this Option is subject to
the satisfaction of applicable withholding tax obligations.   8.   Delivery of
Shares. As soon as practicable after the Company receives the notice and
exercise price provided for above, and has determined that all conditions to
exercise, including Sections 7 and 9 of this Agreement, have been satisfied, it
shall deliver to the person exercising the Option, in the name of such person,
the Shares being purchased, as evidenced by issuance of a stock certificate or
certificates, electronic delivery of such Shares to a brokerage account
designated by such person, or book-entry registration of such Shares with the
Company’s transfer agent. The Company shall pay any original issue or transfer
taxes with respect to the issue or transfer of the Shares and all fees and
expenses incurred by it in connection therewith. All Shares so issued shall be
fully paid and nonassessable.

 



--------------------------------------------------------------------------------



 



9.   Compliance with Laws. This Option may be exercised only if the issuance of
Shares upon such exercise complies with all applicable legal requirements,
including compliance with the provisions of applicable federal and state
securities laws.   10.   Transfer of Option. During your lifetime, only you (or
your guardian or legal representative in the event of legal incapacity) may
exercise this Option except in the case of a transfer described below. You may
not assign or transfer this Option except (i) for a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with Section 6(d) of the
Plan, (ii) pursuant to a qualified domestic relations order, or (iii) with the
prior written approval of the Company, by gift, in a form accepted by the
Company, to a permitted transferred under General Instruction A(5) to Form S-8
under the Securities Act. The Option held by any such transferee will continue
to be subject to the same terms and conditions that were applicable to the
Option immediately prior to its transfer and may be exercised by such transferee
as and to the extent that the Option has become exercisable and has not
terminated in accordance with the provisions of the Plan and this Agreement.  
11.   No Stockholder Rights Before Exercise. Neither you nor any permitted
transferee of this Option will have any of the rights of a stockholder of the
Company with respect to any Shares subject to this Option until a certificate
evidencing such Shares has been issued, electronic delivery of such Shares has
been made to your designated brokerage account, or an appropriate book entry in
the Company’s stock register has been made. No adjustments shall be made for
dividends or other rights if the applicable record date occurs before your stock
certificate has been issued, electronic delivery of your Shares has been made to
your designated brokerage account, or an appropriate book entry in the Company’s
stock register has been made, except as otherwise described in the Plan.   12.  
Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.   13.   Choice of Law. This
Agreement will be interpreted and enforced under the laws of the state of
Delaware (without regard to its conflicts or choice of law principles).   14.  
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns , and on the successors and assigns of
the Company.   15.   Other Agreements. You agree that in connection with the
exercise of this Option, you will execute such documents as may be necessary to
become a party to any stockholder, voting or similar agreements as the Company
may require.   16.   Restrictive Legends. The Company may place a legend or
legends on any certificate representing Shares issued upon the exercise of this
Option summarizing transfer and other restrictions to which the Shares may be
subject under applicable securities laws, other provisions of this Agreement, or
other agreements contemplated by Section 15 of this Agreement. You agree that in
order to ensure compliance with the restrictions referred to in this Agreement,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent.

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.

 